Exhibit 10.20

 

AXEDA SYSTEMS INC.

 

Employment Agreement

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of the 14th day of
December 2004, and is by and between Axeda Systems Inc., a Delaware corporation,
with its principle office located at 21 Oxford Road, Mansfield, Massachusetts
02048 (hereinafter “Company”) and Karen Kupferberg (hereinafter “Employee”).

 

W I T N E S S E T H

 

WHEREAS:

 

A. Company wishes to employ Employee, to render services for and on behalf of
Company, in accordance with the following terms, conditions and provisions; and

 

C. Employee wishes to perform such services for and on behalf of Company, in
accordance with the following terms, conditions and provisions.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained the parties hereto intending to be legally bound hereby agree as
follows:

 

I. EMPLOYMENT. Company hereby employs Employee and Employee accepts such
employment and shall perform her duties and the responsibilities provided for
herein in accordance with the terms and conditions of this Agreement.

 

II. EMPLOYMENT STATUS. Employee shall at all times be Company’s employee subject
to the terms and conditions of this Agreement.

 

III. TITLE AND DUTIES. Employee shall serve as and have the titles of Executive
Vice President, Chief Financial Officer and Chief Accounting Officer and perform
diligently, faithfully, and to the best of her ability, duties as reasonably
assigned and pursuant to instructions given by the Chief Executive Officer of
Company or other Company officer as authorized by Company’s Board of Directors.
Employee shall comply with and be bound by the Company’s operating policies,
procedures and practices from time to time in effect during her employment.

 

IV. TERM OF SERVICES. The initial term of this Agreement is for a period
commencing on December 14, 2004 and ending on December 31, 2005 (the “Employment
Period”), subject to the termination section of this Agreement. The Employment
Period shall be automatically renewed for successive one-year periods commencing
on January 1, 2006 and each anniversary of such date (January 1, 2006 and each
anniversary, a “Renewal Date”), unless either party notifies the other at least
thirty (30) days prior to the applicable Renewal Date that the Employment Period
shall not be so extended.



--------------------------------------------------------------------------------

V. BASE COMPENSATION. Employee’s base annual salary during the Employment Period
shall be One Hundred Seventy Five Thousand Dollars ($175,000), payable in
accordance with Company’s standard payroll procedures and policies as
implemented during the Employment Period. All references to payments in this
Agreement are in U.S. dollars.

 

VI. EMPLOYER PERQUISITES. Employee shall be entitled to and shall receive all
employer perquisites as are generally made available to other officers employed
by Company. Such perquisites shall include, but are not limited to, the
following:

 

  1. Health insurance under terms and conditions as provided to other employees
of Company;

 

  2. Five (5) weeks Vacation pursuant to Company’s stated policy;

 

  3. Paid holidays pursuant to Company’s stated policy;

 

  4. A quarterly bonus based on Employee and Company meeting mutually
agreed-upon goals and objectives which shall be set forth in writing within
sixty (60) days of the commencement of the Employment Period or in the event of
a renewal of this Agreement within sixty (60) days of the applicable Renewal
Date. The total aggregate of quarterly bonuses paid in respect of the Employment
Period shall not exceed $100,000. The quarterly bonuses shall be paid by Company
to Employee with the first standard payroll following the last day of each
quarter (March 31, June 30, September 30, and December 31) during the calendar
year;

 

  5. Subject to approval by the Board of Directors and stockholder approval of
an increase in Company’s authorized capital stock as contemplated in the
Company’s proxy statement for its December 2004 Annual Meeting of Stockholders,
a one-time issuance of 325,000 stock options under Company’s 1999 Stock Option
Plan. Fifty percent (50%) of said options shall vest and become exercisble on
the first anniversary of this Agreement and the remaining fifty percent shall
vest and become exercisable on the second anniversary of this Agreement. Such
options will be Incentive Stock Options, to the extent permissible by law and
Company’s 1999 Stock Option Plan and the grant of such options shall be
effective upon the date of grant by the Company’s Board of Directors and/or
Compensation Committee;

 

  6. Such benefits as the Company generally makes available to other officers
employed by Company.

 

The existence, amount and extent of any benefits listed in Paragraphs VI (1),
(2), (3), and (6) above shall be in the sole discretion of the Employer and any
of such plans or benefits may be modified from time to time by the Employer in
such manner as the Employer

 

2



--------------------------------------------------------------------------------

may determine in its sole discretion. In the absence of a written mutual
agreement on goals and objectives as specified in Paragraph VI (4), above, the
amount of bonus, if any, shall be equivalent to the lesser of (a) the amount of
bonus paid to the President of the Company, or One Hundred Thousand Dollars
($100,000), provided, however that in no event shall the total aggregate bonus
paid to Employee in respect of the Employment Period exceed $100,000.

 

VII. EXTENT OF SERVICES. Employee shall devote her business time, attention, and
energies to the business of Company but this shall not be construed as
preventing Employee from service on boards of directors of other companies
and/or investing her assets as a passive investor in such form or manner as she
sees fit. However, Employee agrees not to knowingly invest in or sit on the
board of directors of any entities that compete directly with Company or
affiliated or related companies.

 

VIII. TERMINATION.

 

1. A termination of Employee’s employment for “Cause” shall mean a termination
by Company for any of the following reasons: (i) Employee engaged in misconduct;
(ii) Employee is convicted of a felony; (iii) Employee commits an act of fraud
against, or misappropriates property belonging to, Company; or (iv) Employee
commits a material breach of this Agreement. Company will provide written notice
of the reason for termination in the case of any termination for Cause. In the
event of a termination by the Company for “Cause” any unvested options shall
immediately expire. A termination of Employee’s employment by Company for any
reason other than the foregoing shall be a termination “without Cause”.

 

2. Company may terminate Employee’s employment hereunder without Cause at any
time, and Employee may resign upon sixty (60) days’ notice to the Employer.

 

3. In the event (a) Company terminates Employee’s employment without Cause, (b)
of an Involuntary Termination, or (b) Employee’s employment with the Company is
terminated as a result of a Change of Control, Company shall pay Employee base
salary and health benefits as specified in Paragraphs V and VI (1) during the
sixty (60) day notice period pursuant to Section VIII (2) above and the three
(3) months immediately following the date of termination of Employee’s
employment with the Company, and any stock options awarded Employee that are
then unvested shall immediately vest and become exercisable. As used in this
Agreement “Involuntary Termination” shall mean Employee’s termination which
occurs by reason of Employee’s voluntary resignation following (A) a change in
her title or position with the Company which materially reduces her duties and
responsibilities or the level of management to which she reports, or (B) a
reduction in her level of compensation (including base salary, fringe benefits
and target bonus under any performance based bonus or incentive programs) by
more than fifteen percent (15%). As used in this Agreement “Change of Control”
means a consolidation, merger, reorganization, or sale or transfer of all, or
substantially all, of the assets or capital stock of the Company or other
business combination in which the Company is either not the surviving entity or
is the surviving entity but the holders of the voting securities of the Company
immediately prior to such transaction do not hold at least a majority of the
equity interest of the resulting entity.

 

3



--------------------------------------------------------------------------------

4. It is understood and agreed that this is a personal services contract, and
that Company shall have the right to terminate this agreement on 10 days notice
to Employee, if appropriate, in the event of the disability or death of Employee
which would otherwise prevent him from performing her duties. For purpose of
this provision, “disability” shall be defined in accordance with the definition
of “disability” as contained in Company’s disability insurance policy, In the
event of Employee’s death, the Company shall pay to Employee’s estate any
amounts due to Employee under this Agreement. If the Employee’s employment is
terminated by reason of her disability or death then any unvested options shall
immediately vest and become exercisable by Employee or her estate as applicable.

 

IX. NON-COMPETITION AND NON-SOLICITATION.

 

1. Employee acknowledges and agrees that by entering into this Agreement with
Company and engaging in the employment relationship contemplated hereby,
Employee will be performing significant duties on behalf of Company, and
Employee will be exposed to certain valuable know-how and information relating
to a highly competitive industry. Employee also acknowledges and agrees that the
covenants set forth in this section are a material part of the consideration
bargained for by Company, and without Employee’s agreement to be bound by such
covenants, Company would not have agreed to enter into this Agreement or to
engage Employee’s services.

 

2. Non-competition. The Employee agrees that during the period that Employee is
employed by the Company and for a period of one (1) year thereafter (the
“Noncompete Period”) Employee will not either alone or in concert with others,
directly or indirectly, own, be a partner in, operate, be employed by, act as an
advisor, consultant, agent, officer, director, or independent contractor for, or
otherwise have an interest in or provide services to, any business competing
with the Company (“Competing Business”) without the written consent of the
Company. A Competing Business shall mean a business that is directly competitive
with any business in which the Company is engaged during Employee’s employment
with the Company. A Competing Business also means any business that Employee
should reasonably have known had a likelihood of becoming competitive with the
Company during the Noncompete Period based on Employee’s participation in
meetings of the Company’s management team. Notwithstanding the above, nothing
contained in this Agreement shall prevent Employee from holding for investment
up to 5% of any class of equity securities of a company whose securities are
publicly traded (other than Company as to which there shall be no such
limitation) or any amount of any securities of a company through private equity
funds or mutual funds.

 

3. Non-solicitation. Employee agrees that during the period Employee is employed
by the Company and for a period of one (1) year thereafter, Employee will not,
either alone or in concert with others, directly or indirectly, solicit, entice,
induce or encourage: (a) any employee(s) to leave the employment of the Company;
(b) any customers or Prospective Customers to discontinue using the Company’s
services; (c) any customers to refer Prospective Customers to any other
Competing Business or to discontinue referring prospective customers to the
Company or to switch customers from the Company or any of its wholly-owned
operating subsidiaries to any other Competing Business; or (d) any existing or
proposed

 

4



--------------------------------------------------------------------------------

arrangement or other community or institutional affiliation to discontinue the
affiliation or relationship with Company. As used in this Agreement “Prospective
Customers” shall mean any person, firm, company or other organization with whom
the Company, during the one (1) year period immediately prior to Employee’s
termination, has had negotiations or discussions regarding the possible supply
of products or services, or with respect to whom the Company has expended
significant time, effort or money in developing a bid or proposal for the supply
of products or services.

 

X. CONFIDENTIALITY AND INVENTIONS.

 

1. Proprietary Information. Employee acknowledges that the Company possesses and
will possess Proprietary Information that is important to its business. For
purposes of this Agreement, “Proprietary Information” is information that was or
will be developed, created, or discovered by or on behalf of the Company, or
that became or will become known by, or was or is conveyed to the Company, that
has commercial value in the Company’s business. “Proprietary Information”
includes, without limitation, information (whether conveyed orally or in
writing) about algorithms, application programming interfaces, protocols, trade
secrets, computer software, designs, technology, ideas, know-how, products,
services, processes, data, techniques, improvements, inventions (whether
patentable or not), works of authorship, business and product development plans,
the salaries and terms of compensation of other employees, customer lists and
other information concerning the Company’s actual or anticipated business,
research or development, or that is received in confidence by or for the Company
from any other person. Employee acknowledges that her employment creates a
relationship of confidence and trust between Employee and the Company with
respect to Proprietary Information. Notwithstanding the foregoing, “Proprietary
Information” does not include any documents or writings (i) that are currently
or become publicly available or a matter of public knowledge or domain through
no wrongful act or omission by Employee, or (ii) that are received by Employee
from a third party who is not known by Employee to be bound by an obligation of
confidentiality to Company not to disclose that information.

 

2. Company Materials. Employee acknowledges that the Company possesses or will
possess “Company Materials” that are important to its business. For purposes of
this Agreement, “Company Materials” are documents or other media or tangible
items that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents have been prepared by Employee or by others. “Company Materials”
include, without limitation, blueprints, drawings, photographs, charts, graphs,
notebooks, customer lists, computer software, media or printouts, sound
recordings and other printed, typewritten or handwritten documents, as well as
samples, prototypes, models, products and the like.

 

3. Intellectual Property. In consideration of Employee’s employment with the
Company and the compensation received by Employee from the Company from time to
time, Employee hereby agrees as follows:

 

  a.

All Proprietary Information and all right title and interest in and to patents,
patent rights, copyright rights, mask work rights, trade

 

5



--------------------------------------------------------------------------------

 

secret rights, and other intellectual property and proprietary rights anywhere
in the world (collectively “Rights”) in connection therewith shall be the sole
property of the Company. Employee hereby assigns to the Company any Rights he
may have or acquire in such Proprietary Information. At all times, both during
Employee’s employment with the Company and after its termination, Employee will
keep in confidence and trust and will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of
Employee’s supervisor or other Company officer as authorized by Company’s Board
of Directors, except as may be necessary and appropriate in the ordinary course
of performing Employee’s duties to the Company.

 

  b. All Company Materials shall be the sole property of the Company. Employee
agrees that during her employment with the Company, Employee will not remove any
Company Materials from the business premises of the Company or deliver any
Company Materials to any person or entity outside the Company, except as
required in connection with performing the duties of her employment. Employee
further agrees that, immediately upon the termination of her employment by
Employee or by the Company for any reason, or for no reason, or during her
employment if so requested by the Company, Employee will return all Company
Materials, apparatus, equipment and other physical property, or any reproduction
of such property, excepting only (i) Employee’s personal copies of records
relating to Employee’s compensation; (ii) Employee’s personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) Employee’s copy of this Agreement.

 

  c. Employee acknowledges, in addition, that the Company has received and in
the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of Employee’s employment and
thereafter, Employee will hold Third Party Information in the strictest
confidence and will not disclose (to anyone other than Company personnel who
need to know such information in connection with their work for the Company) or
use, except in connection with Employee’s work for the Company, Third Party
Information unless expressly authorized by an officer of the Company in writing.

 

  d.

Employee will promptly disclose in writing to her immediate supervisor or to any
persons designated by the Company, all “Inventions” (which term includes
improvements, inventions

 

6



--------------------------------------------------------------------------------

 

(whether or not patentable), works of authorship, trade secrets, technology,
algorithms, computer software, protocols, formulas, compositions, ideas,
designs, processes, techniques, know-how and data) made or conceived or reduced
to practice or developed by Employee (in whole or in part, either alone or
jointly with others) during the term of Employee’s employment and that are in
the scope of, or otherwise related to the business of the Company. Employee will
not disclose Inventions covered by Section e to any person outside the Company
unless requested to do so by her supervisor or other Company officer as
authorized by Company’s Board of Directors.

 

  e. Employee agrees that all Inventions that he makes, conceives, reduces to
practice or develops (in whole or in part, either alone or jointly with others)
during her employment shall be the sole property of the Company and Employee
hereby assigns such Inventions and all Rights therein to the Company. No
assignment in this Agreement shall extend to inventions, the assignment of which
is prohibited by law. The Company shall be the sole owner of all Rights in
connection therewith.

 

  f. Employee acknowledges that all original works of authorship that are made
by Employee (solely or jointly with others) during the term of Employee’s
employment and that are in the scope of, or otherwise related to the business of
the Company and that are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act (17 U.S.C., Section
101).

 

  g. Employee agrees to perform, during and after her employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing Rights and/or her assignment with respect to such Inventions in
any and all countries. Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings. Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agents and attorneys-in-fact, with full power of
substitution, to act for and in Employee’s behalf and instead of Employee, to
execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by Employee. Company shall reimburse Employee for any and all reasonable
expenses she incurs in performing any acts under this paragraph.

 

  h.

Any assignment of copyright hereunder includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights

 

7



--------------------------------------------------------------------------------

 

that may be known as or referred to as “moral rights” (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law and to the extent the following is allowed by the laws in the various
countries where Moral Rights exist, Employee hereby waives such Moral Rights and
consents to any action of the Company that would violate such Moral Rights in
the absence of such consent. Employee will confirm any such waivers and consents
from time to time as requested by the Company.

 

XI. REMEDIES. Employee acknowledges and agrees that: (a) the covenants set forth
in Sections IX and X of this Agreement are reasonable and are essential to the
business interests and operations of Company; (b) Company will not have any
adequate remedy at law if Employee violates the terms hereof or fails to perform
any of Employee’s obligations hereunder; and (c) Company shall have the right,
in addition to any other rights it may have under applicable law, to obtain from
any court of competent jurisdiction preliminary and permanent injunctive relief
to restrain any breach or threatened breach of or otherwise to specifically
enforce any such covenant or any other of Employee’s obligations under this
Agreement, as well as to obtain damages and an equitable accounting of all
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies to which
Company may be entitled.

 

XII. INDEMNIFICATION. In accordance with Delaware law, the Company shall (a)
indemnify, hold harmless, and defend Employee against all claims, damages,
losses and expenses (including attorneys’ fees and costs) arising out of or
resulting from Employee’s performance of the duties covered by this Agreement,
to the full extent that the Company indemnifies its other senior executives and
directors, and (b) pay all reasonable expenses and attorneys’ fees and costs
that Employee incurs in connection with or relating to the matters for which
Employee is indemnified under this Section, to the full extent of the indemnity
set forth above, unless the applicable adjudicating body determines Employee is
ineligible for indemnification, in which case Employee must reimburse the
Company for all such fees, expenses and costs.

 

XIII. NO CONFLICT. Employee represents and warrants to Company that she is not a
party to or otherwise bound by any other employment or services that may, in any
way, restrict her right or ability to enter into this agreement or otherwise be
employed by Company.

 

XIV. NOTICES. Any written notice required to be given pursuant to this agreement
shall be hand delivered or sent via fax or E-mail, or delivered by a national
overnight express service such as Federal Express.

 

XV. JURISDICTION AND DISPUTES. This agreement shall be governed by the laws of
the Commonwealth of Massachusetts, except as provided in paragraph XII. All
disputes hereunder shall be resolved in the applicable state or federal courts
of Massachusetts. The parties consent to the exclusive jurisdiction of such
courts, agree to accept service or process by mail, and waive any jurisdictional
or venue defenses otherwise available.

 

8



--------------------------------------------------------------------------------

XVI. AGREEMENT BINDING ON SUCCESSORS. This agreement shall be binding on and
shall inure to the benefit of the parties hereto, and their heirs,
administrators, and permitted successors and assigns.

 

XVII. WAIVER. No waiver by either party of any default shall be deemed as a
waiver of any prior or subsequent default of the same or other provisions of
this agreement.

 

XVIII. SEVERABILITY. If any provision hereof is held invalid or unenforceable by
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other provision, and such invalid provision shall be deemed
to be severed from the agreement.

 

XIX. ASSIGNABILITY. This agreement and the rights and obligations thereunder are
personal with respect to Employee and may not be assigned by any action of
Employee or by operation of law. Company shall, however, have the right to
assign this agreement to a successor in interest to the business or assets of
Company or to any affiliate of Company.

 

XX. INTEGRATION. This agreement constitutes the entire understanding of the
parties and is intended as the final expression of their agreement. It shall not
be modified or amended except in writing signed by the parties hereto and
specifically referring to this agreement. This agreement shall take precedence
over any other documents, including without limitation Company plans or policies
that may be in direct conflict therewith.

 

IN WITNESS WHEREOF, Company and Employee have executed this Agreement as of the
date first referred to above.

 

AXEDA SYSTEMS INC.    

By:

 

/s/ Robert M. Russell Jr.

--------------------------------------------------------------------------------

 

/s/ Karen F. Kupferberg

--------------------------------------------------------------------------------

Name:

  Robert M. Russell Jr.   Karen F. Kupferberg

Title:

  Chief Executive Officer    

Date:

  December 14, 2004   Date: December 14, 2004

 

 

9